Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Rejection under 35 U.S.C. 103
	The previous rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment and remarks submitted 08/09/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 8-10). In particular, the prior art of record does not
disclose, teach or reasonably suggest, in combination with all other features in the
claim, “determining, in response to the inter-oral assembly being moved to the first segment, that the inter-oral assembly is located within a first sub-segment of the mouth based on a generated location estimation and a force-based location guidance, wherein the first segment comprises at least the first sub-segment, and wherein determining that the inter-oral assembly is located within the first sub-segment comprises estimating an orientation of the inter-oral assembly based on an amount of movement detected by the at least one motion sensor relative to the initial position and generating the location estimation of the inter-oral assembly based on the estimated orientation”.
	In view of the foregoing, claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715